Name: 77/493/EEC: Commission Decision of 20 July 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'GE(LI) Coaxial Detector ORTEC' , model 8501-1020-S with Dewar and ORTEC pre-amplifier
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-13

 Avis juridique important|31977D049377/493/EEC: Commission Decision of 20 July 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'GE(LI) Coaxial Detector ORTEC' , model 8501-1020-S with Dewar and ORTEC pre-amplifier Official Journal L 207 , 13/08/1977 P. 0046 - 0046 Greek special edition: Chapter 02 Volume 4 P. 0165 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . II ( ACTS WHOSE PUBLICATION IS NOT OBLIGATORY ) COMMISSION COMMISSION DECISION OF 20 JULY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' GE(LI ) COAXIAL DETECTOR ORTEC ' , MODEL 8501-1020-S WITH DEWAR AND ORTEC PRE-AMPLIFIER ( 77/493/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 3 MARCH 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' GE(LI ) COAXIAL DETECTOR ORTEC ' , MODEL 8501-1020-S WITH DEWAR AND ORTEC PRE-AMPLIFIER SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 JUNE 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A GERMANIUM-LITHIUM DETECTOR WITH DEWAR AND PRE-AMPLIFIER USED FOR RESEARCH INTO THE POSSIBILITIES OF ENERGY SAVING , WITH AN ORTEC SPECTROMETER FOR ANALYSIS OF THE PRODUCTS OF FISSION ; WHEREAS ITS SPECIAL CHARACTERISTICS AND ITS INTENDED USE RENDER IT MATERIAL SPECIALLY ADAPTED TO RESEARCH IN THE FIELD OF NUCLEAR PHYSICS ; WHEREAS , THEREFORE , IT IS CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE ARE CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' GE(LI ) COAXIAL DETECTOR ORTEC ' , MODEL 8501-1020-S WITH DEWAR AND ORTEC PRE-AMPLIFIER EQUIPPED WITH ITS ACCESSORIES , MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION